Citation Nr: 1130399	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  05-05 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type II, to include as due to exposure to herbicides (Agent Orange).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to December 1980, and from January 1983 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
This appeal was previously before the Board in December 2006 and May 2010, most recently for further development to include contacting the Joint Services Records Research Center (JSRRC) for information that might corroborate the Veteran's alleged herbicide exposure.  A negative response was received in August 2010.  As such, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).

In his August 2010 letter to the Board, the Veteran contended that his eye sight was deteriorating and he was going blind.  The Board observes that the Veteran's central serous retinopathy of the right eye is already service connected, and currently rated as 20 percent disabling.  The Veteran, however, seems to be raising a claim for an increased rating, and as such it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran did not serve in Vietnam, and in-service herbicide exposure has not otherwise been shown.

3.  Diabetes mellitus was not shown in service, or within one year thereafter, and is unrelated to service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by service, nor may service incurrence be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In December 2002, January and November 2004, and January and August 2007 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the January and August 2007 letters provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  As such, the representative's concerns regarding the quality of the notice from December 2005 were adequately addressed.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, service personnel records, and VA and non-VA medical records are also associated with the claims folders.  Although the Veteran was afforded the opportunity to provide testimony before the Board, he declined to do so.  The Veteran requested that the VA determine who the commander at the Base Information Office was in order to ascertain the location of the "Orange Grove."  This is, however, outside the scope of development which the Board is required to provide.  As the Court has stated, "VA's . . . 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); see also Counts v. Brown, 6 Vet. App. 473, 478-79 (1994).  This Court has never held that the duty to assist includes locating witnesses for the appellant.  Cf. Lamb v. Peake, 22 Vet.App. 227, 232 (2008) ("It is not the responsibility of the Secretary to act as a private detective to investigate the whereabouts of a missing person.").  Moreover, VA is statutorily forbidden to release information related to other present or former members of the Armed Services.  See 38 U.S.C.A. § 5701(a). As such, the Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Board notes that no medical examination has been conducted and/or medical opinion obtained with respect to the Veteran's service connection claim.  The Board finds that the record, however, does not reflect competent evidence showing "an event, injury or disease in service," which warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4) (2009).  As outlined in McLendon v. Nicholson 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  As will be discussed in greater detail below, the Board finds that the Veteran's statements concerning in-service herbicide exposure to not be credible.  Simply stated, the standards of McLendon are not met in this case, as competent evidence has not been presented establishing that an event, injury, or disease occurred in service or establishing the diabetes mellitus was manifest during an applicable presumptive period.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b).  In addition, certain chronic diseases, such as diabetes mellitus, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002). Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, all chronic B-cell leukemias, type II diabetes, Hodgkin's disease, ischemic heart disease, multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202 (Aug. 31, 2010).  

VA's Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 75 Fed. Reg. 81,332 (Dec. 27, 2010).

In addition, the United States Court of Appeals for the Federal Circuit has determined that a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In claims for VA benefits, VA shall consider all information, and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Medical records show the Veteran has diabetes mellitus, type II.  As such, he has one of the enumerated diseases presumptively due to herbicide exposure.  

Service records do not show that the Veteran served in the Republic of Vietnam during the Vietnam era.  As a result, exposure to herbicides may not be presumed on that basis.  

The Veteran, however, contended that he was exposed to herbicides during service in Korea and in Japan, and that this exposure led to the development of his current diabetes mellitus.  As explained in the May 2010 Board remand, the records show that the Veteran first served in Korea in 1970.  As to his service in Japan, the performance evaluations show he served at the Kadena Air Force Base in Okinawa from 1975 through 1977.

The Veteran alleged that in Korea he served in areas close to the Demilitarized Zone (DMZ), namely Taegu (including Camp Henry), Osan, Kunsan, Seoul, Gwangju, "Youhansan" (presumably Yongsan, as there is no "Youhansan" in South Korea, whereas there is a U.S. base located in Yongsan), and Camp Humphreys.  As previously noted in the May 2010 Board remand, the closest of those facilities to the DMZ is Seoul, at approximately 30 miles distance. 

As to Japan, the Veteran alleged that, at the Kadena Air Force Base (while serving with the 18th Combat Support Group of the 18th Supply Squadron), he was exposed to herbicides because Agent Orange was stored there at a restricted access location nicknamed "The Orange Grove," an allegation somewhat supported by the statements of an individual purporting to be a supervisor at the time.  That individual, who refers to the defoliant as a "weapon of mass destruction" indicated that they had to refuel trucks in the vicinity of where the herbicides were stored, although he noted that they were not allowed access to the actual facility itself. 

Following the December 2006 remand for further development in an attempt to verify whether the Veteran was exposed to herbicides when stationed at the Kadena Air Force Base, in March 2007 the National Personnel Records Center (NPRC) indicated that there was no record of exposure to herbicides for the Veteran at the Kadena facility or during his service in Korea.  Then, in May 2007, the NPRC provided all of the Veteran's service personnel records in its possession, and the RO determined that the records did not show service along the DMZ. 

The RO thereafter contacted VA's Compensation & Pension Service for verification of the Veteran's claimed exposure to herbicides.  In a July 2009 response, a member of Compensation & Pension Service's policy staff explained that a listing of herbicide use and test sites outside Vietnam provided by the Department of Defense had been reviewed.  The response also noted that VA already acknowledged the use of herbicides along the Korean DMZ from April 1968 to July 1969, with exposure to herbicides conceded if a Veteran served during that time with certain units.  The July 2009 response indicated that the Department of Defense list does not show any use, testing, or storage of tactical herbicides such as Agent Orange at Kadena Air Force Base.  The response further indicated that, given the termination of tactical herbicide use in Vietnam in 1971 (with the remaining stores shipped to Johnston Island for disposal), it was unlikely that tactical herbicides would have been present at the Kadena facility in 1975. 

The response then went on to indicate that the Compensation & Pension Service had a new policy for those cases in which the claimed herbicide exposure location or dates are not on the Department of Defense list or the M21-1MR Korean DMZ list, namely, that the RO should refer the claim to the JSRRC for any information that could corroborate the Veteran's exposure to herbicides.  

Given that VA's Compensation & Pension Service specifically alluded, in the context of the instant appeal, to a new policy of referring the matter to the JSRRC, the Board remanded the claim for further development in May 2010.  The RO then contacted JSRRC through the Defense Personnel Records Information Retrieval System, providing them with the unit of assignment, circumstances surrounding alleged exposure to AO, and dates of the alleged exposure.  The Board observes that the JSRRC response was received under its former name, the U.S. Armed Services Center for Unit Records Research (CURR).  The negative response indicated that available unit records did not document that members served along the DMZ during July and August of 1970.  In addition, the Veteran's duties in areas close to the DMZ could not be documented.  Further, available historical information did not document Agent Orange spraying, testing, or storage at Kadena Air Force Base in Okinawa from 1975 to 1978.  

The Veteran has written on numerous occasions conveying his disappointment and frustrations regarding the denial of his claim.  He has explained that his diabetes has caused a number of symptoms, and equated it to a "death sentence."  He has expressed his desire for compensation.  The Veteran reported that he transferred fuel from one truck to another in a sensitive area where Agent Orange was stored, and as mentioned above, he submitted a statement from another service member, a first-level supervisor,  which is similar in its explanation of Agent Orange exposure in the process of transferring fuel from one truck to another near a sensitive area called the Orange Grove.  Both the Veteran, and the above-mentioned lay statement suggest that the Veteran was exposed to Agent Orange in the process.  In addition, the Veteran has submitted a news article discussing Johnston Atoll and its storage of herbicides, which he suggests provides proof of Agent Orange use at Kadena Air Force Base.  

Although the Veteran may sincerely believe that he had direct exposure to herbicides while fueling trucks near the Orange Grove, nothing in the record suggests that he had any specialized knowledge rendering him competent to identify herbicides, and the available information does not indicate that he was exposed to herbicides.  Thus, the weight of the evidence is against a finding that the Veteran was exposed to herbicides in service, and service connection for his claimed diabetes mellitus on the basis of herbicide exposure must be denied.  Nothing in the record, other than lay contentions from the Veteran and another service member, suggests that there is a causal connection between the claimed diabetes and any incident of service, including exposure to herbicides.  To the extent that the Veteran asserts that his diabetes mellitus is related to alleged Agent Orange exposure, the Board finds such assertion not competent evidence to establish service connection for his current diabetes mellitus because the competent evidence establishes that the Veteran was not exposed to herbicides in service.  

The RO investigated the Veteran's claim but could find no records to establish that he was exposed to herbicides as claimed.  The claim was twice remanded in an effort to further develop it, and the NPRC, JSRRC (formerly CURR), and Compensation and Pension Services were each contacted in an effort to support his claim of herbicide exposure.  Unfortunately, each time the response failed to corroborate the Veteran's claims.  

Accordingly, as to the claim that his diabetes mellitus is related to herbicide exposure, the Board finds that the weight of the evidence establishes that he was not exposed to herbicides, including Agent Orange, in service, and, therefore, service connection may not be granted for diabetes mellitus on a presumptive basis.  

Service treatment records do not show the presence of diabetes mellitus or any notations regarding heightened sugar or albumin levels in service.  Rather, there are tests from 1976, 1982, and 1985 listing "sugar" results as negative, and numerous glucose readings, including a May 1987 glucose reading of 119 and an April 1991 glucose reading of 92.  The Veteran has not contended that diabetes mellitus was present in service, or that diabetes mellitus was present within one year of his discharge.  The earliest indication that the Veteran's glucose levels were elevated was in February 2000 when a laboratory report indicated the Veteran's glucose level was 111, and marked it as high.  Only in October 2002, more than ten years post service did private medical records from Henry Underwood, M.D., first note that the Veteran was newly diagnosed as having  diabetes mellitus, type II, with a blood sugar level of 397.  

The Veteran has not presented lay or medical evidence of the presence of symptoms in service, or of continuity of symptomatology after service, nor is there evidence that his diabetes mellitus is linked to service, other than the contentions linking it to herbicide exposure, which has already been discussed; thus, as noted above, an examination is not warranted.  As such, the most probative evidence fails to establish that diabetes mellitus was present during service or within one year after separation.  

Consequently, the preponderance of the evidence is against the claim for service connection for diabetes mellitus, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for diabetes mellitus is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


